The State has filed a motion for rehearing in connection with which a supplemental transcript is furnished showing the election and qualification of the special judge who tried the case.
The reversal was predicated alone upon the omission from the original transcript of the matters mentioned. A number of other things were complained of originally but were not discussed.
Among other things appellant raises a question about the regularity of the election of the special judge, and also claims that he had been of counsel against appellant. These matters will not arise upon another trial, hence are not now discussed.
Appellant makes the point that the complaint did not support the information because the date of the alleged offense as shown in the complaint appears to be June 7, 19333, an impossible date. *Page 123 
The original complaint was sent up in the transcript. We have inspected it and think there is no merit in the point.
When the case was called for trial appellant moved to quash the information upon the ground that there was a variance between it and the complaint. The motion was overruled, after which, however, the county attorney of his own motion dismissed the information and filed a new one based upon the same complaint and proposed to and did put appellant to trial on the new information. After it had been filed appellant objected to going to trial thereon, averring that he had not been arrested under the new information and also asserting that he was entitled to a copy thereof which was denied on the ground that appellant had waived his right in the premises. We may be confused in what the record shows, but we observe nothing which could be construed as a waiver. Article 490, C. C. P., provides:
"In misdemeanors, it shall not be necessary before trial to furnish the accused with a copy of the indictment or information; but he or his counsel may demand a copy, which shall be given as early as possible."
The refusal to furnish appellant with a copy of the new information seems to have been a violation of a mandatory statutory provision. Golden v. State, 92 Tex.Crim. Rep.,244 S.W. 816; Green v. State, 99 Tex.Crim. Rep.,269 S.W. 795.
The complaint and information alleged that the assault was made by appellant on one Leo Price who was the main State's witness, and who testified that appellant started a fight and struck the first blows. Appellant was the main defense witness. He testified that Price started the fight and struck the first blow. Bill of exception number nine shows that with the issue thus closely drawn appellant offered to prove by two named witnesses that they had known appellant for fifteen to twenty-five years, knew his general reputation as a peaceful, law-abiding citizen, and that it was good. Over objection by the State the proffered testimony was rejected. We see no reason why appellant should be deprived of said evidence in the present trial. See opinion on rehearing in the case of Harr v. State, 98 Tex.Crim. Rep., 263 S.W. 1055, and authorities therein cited.
The State's motion for rehearing is overruled.
Overruled. *Page 124